Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 4, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00685-CV



                 IN RE WILLIAM DEXTER LUCAS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                          County Court at Law No. 4
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-CCV-053073

                        MEMORANDUM OPINION

      On September 23, 2022, relator William Dexter Lucas filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable Toni
Wallace, presiding judge of County Court at Law No. 4 of Fort Bend County, to
vacate her June 15, 2022 order denying relator’s motion to dismiss real parties in
interest’s claims for want of prosecution and enter an order dismissing their claims
with prejudice.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s motion to proceed in forma pauperis as moot.


                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                         2